Citation Nr: 1017454	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a circulatory 
disability, to include as secondary to service-connected 
diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In September 2007, the Board remanded the matter on appeal to 
afford the Veteran adequate notice and to provide him with a 
VA examination.  The Veteran was provided with sufficient 
notice in January 2008 and August 2009 and underwent VA 
examinations in November and December 2009, which were 
adequate and in compliance with the remand directives as will 
be discussed below.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's September 
2007 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The record reflects that the Veteran submitted additional 
evidence that has not been reviewed by the RO following the 
issuance of the most recent January 2010 supplemental 
statement of the case (SSOC).  However, a review of that 
information reveals that it is either duplicative of 
information previously submitted or not relevant to the 
matter on appeal.  Accordingly, the Board can proceed with a 
decision on this matter without prejudice to the Veteran.  38 
C.F.R. § 20.1304.

By way of March 2010 statement, the Veteran's representative 
requested referral of the matters of increased ratings in 
both the lower extremities, the permanent need for a wheel 
chair, and the relationship of erectile dysfunction to 
service-connected diabetes mellitus to the RO, which they 
believe have been raised by the evidence of record.  The 
Board also notes that in the September 2007 remand, the 
matter of an increased rating for service-connected diabetes 
mellitus was referred to the RO for consideration.  It does 
not appear that this matter has been addressed.  Accordingly, 
the issues of entitlement to increased ratings for service-
connected diabetes mellitus and peripheral neuropathy of the 
bilateral lower extremities, entitlement to service 
connection for erectile dysfunction as secondary to service-
connected diabetes mellitus, and entitlement to special 
monthly compensation have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of a circulatory disorder has not been 
shown.  


CONCLUSION OF LAW

A circulatory disorder was not incurred in active service, 
nor was it proximately due to or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009) and 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2008 with regard to 
the claim for service connection for a circulatory disorder, 
to include as secondary to service-connected diabetes 
mellitus type II.  That notice letter informed the Veteran of 
the information and evidence necessary to substantiate his 
claim on a secondary basis and informed him of the rating 
criteria and effective date provisions.  Although the notice 
was provided after the initial adjudication of the Veteran's 
claim in January 2004, the claim was subsequently 
readjudicated in a January 2010 supplemental statement of the 
case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

To the extent the Veteran is contending that he has a 
circulatory disorder that is directly related to his military 
service, the Board observes that the Veteran was not provided 
with notice provisions that specifically address how to 
substantiate this claim on a direct basis.  Nevertheless, the 
Board finds that the Veteran has not been prejudiced.  In 
this regard, the Board observes that the Veteran is currently 
service connected for seven disorders.  The Board concludes 
that a reasonable person with seven service connected 
disorders would know the evidence and information necessary 
to substantiate a claim on a direct basis.  Moreover, the 
Veteran has been represented by an accredited representative 
throughout the course of this appeal, who is well aware of 
the requirements necessary to substantiate a claim on a 
direct basis.  Additionally, the Veteran was provided with 
the provisions of 38 C.F.R. § 3.303 in the July 2004 
statement of the case (SOC), and although the Board notes 
that this is not proper notice, concludes that a reasonable 
person would read an SOC and observe what was necessary to 
substantiate a claim on a direct basis.  Additionally, the 
Veteran has been afforded opportunities to submit additional 
evidence after the issuance of the notice letters and SOC and 
SSOCs, and he has done so.  Thus, the Board concludes that 
the Veteran has not been prejudiced by any notice failure.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Simmons 
v. Nicholson, 487 F. 3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for a circulatory 
disorder.  All available service treatment records as well as 
all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Additionally, Social Security 
Administration (SSA) disability records were associated with 
the claims file when he filed his claim in February 2003.  

Pursuant to the Board's September 2007 remand, VA 
examinations with respect to the claim for a circulatory 
disorder to include as secondary to service-connected 
diabetes mellitus were obtained in November and December 
2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are adequate, as they are predicated on a 
reading of the relevant medical records in the Veteran's 
claims file.  They considered all of the pertinent evidence 
of record, to include the service and post-service records 
and the statements of the Veteran, and provide a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed disability, service connection may not be granted 
for the claim.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The Veteran was provided with these amended provisions in an 
August 2009 VCAA letter pursuant to the September 2007 
remand.  The new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.   Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
circulatory disorder.  The service treatment records were 
absent for complaints, treatment, findings, and diagnoses of 
a circulatory disorder.  As such, a circulatory disorder was 
not shown during service.  

In his April 2004 notice of disagreement (NOD), the Veteran 
stated that he had to soak and massage his feet to help with 
circulation, which he asserts is evidence of a circulatory 
disorder.  After reviewing all of the evidence of record, the 
Board finds that the most persuasive evidence of record 
indicates that the Veteran does not have a current diagnosis 
of a circulatory disorder.  In this regard, the Board 
observes a May 2003 private treatment record written by Dr. 
R.K.W. of the C.L.M.C.  Dr. R.K.W. indicated that the Veteran 
had been treated at the facility for many years for diabetes 
and other conditions.  It was noted that the Veteran 
developed secondary complications from the diabetes including 
peripheral circulatory problems in his feet with some 
peripheral neuropathy.  Although the Board acknowledges Dr. 
R.K.W.'s characterization of the problems the Veteran was 
experiencing in his feet as circulatory, there is no clinical 
evidence of a circulatory disorder.  The Board finds it 
significant that none of the medical records, including from 
C.L.M.C., show any clinical evidence of a circulatory 
disorder.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Consequently, 
because Dr. R.K.W.'s reference to the Veteran having a 
circulatory disorder is not support by the clinical evidence 
of record, the Board affords it little probative value.  

In November 2009, the Veteran underwent a VA examination for 
arteries and veins.  During the examination, the Veteran 
reported lack of sensation in his feet and the fact that his 
feet feel cold.  He informed the examiner that he has never 
been told by a vascular specialist that he had peripheral 
vascular disease.  The examiner detailed the Veteran's 
relevant medical history, including his diagnosis of diabetes 
mellitus in the early 1990s and subsequent development of 
significant peripheral neuropathy in both legs secondary to 
the diabetes.  His surgery on his lumbosacral spine that led 
to pain and weakness in his left leg was also noted.  Of 
particular note was the development of progressive loss of 
sensation in both lower legs, to include foot drop.  
Following a physical examination, the examiner diagnoses 
diabetes mellitus, diabetic nephropathy, and profound 
peripheral neuropathy affecting both legs below the knee.  
The examiner found no evidence of circulatory disease in the 
Veteran's legs.  This was explained by the finding of 
adequate distal pulses and no skin abnormalities to indicate 
loss of blood supply.  His ankle/brachial indices were 
normal.  Importantly, the examiner found that the 
constellation of symptoms in his lower legs (sensory loss, 
absence of deep tendon reflexes, and some weakness) are 
consistent with his diabetic neuropathy and changes resulting 
from his lumbosacral spine many years ago.  

The Veteran underwent another VA examination to address his 
claim in December 2009.  The examiner noted that there was no 
mention of a circulatory disorder in the Veteran's service 
treatment records.  The examiner summarized her review of the 
relevant medical evidence of record and specifically noted 
that only records written by Dr. R.K.W. mentioned anything 
about circulation.  The Board finds it significant, as 
referenced above, that the examiner also noted that Dr. 
R.K.W. did not reference any tests which would indicate 
assessment of the lower extremity circulation, the Veteran 
was not referred to a vascular surgeon, nor was the Veteran 
on medication for circulatory problems in his legs.  (The 
Board observes from the May 2003 letterhead that no member of 
C.L.M.C. where Dr. R.K.W. practices was listed to have a 
specialty in vascular conditions).  The examiner also 
observed following a review of the evidence of record that 
circulatory problems were never listed in his list of current 
medical problems either privately or in VA records.  
Importantly, private records did not mention circulatory 
problems except in notes when the Veteran specially asked the 
physical to include circulatory problems in a letter to VA 
for disability, which were not provided as evidenced by there 
absence in the claims file.  

The Board affords the opinions of the November and December 
2009 VA examiners great probative value.  The opinions were 
based on a thorough review of the claims file and both 
examiners explained their conclusions reached with a 
sufficient rationale.  In particular, the December 2009 
examiner concluded that she could not render a diagnosis of a 
circulatory disability because there was no current clinical 
objective evidence of a disease or pathology found by the 
November 2009 VA examiner.  The examiner supported her 
conclusions by referencing that there were no prior 
documentation of examination or laboratory finding of a 
circulatory disability, and that Dr. R.K.W.'s notations that 
the Veteran had a circulatory disorder was not substantiated 
by further records, examination findings or tests to support 
such a diagnosis.  The examiner noted that the examination 
revealed normal pedal pulses, no skins changes to indicate 
loss of blood supply, and normal ABIs (ankle/brachial 
indices).  The Board finds it significant that the examiner 
concluded that the Veteran's severe bilateral peripheral 
neuropathy currently explained all his symptoms.  The 
examiner stated that neuropathy is a nonarterial pathological 
condition, a disorder of the peripheral nervous system.  For 
the reasons stated above, the Board affords these examiners 
findings great persuasive value.

In sum, the more persuasive evidence of record does not 
indicate that the Veteran has a current diagnosis of a 
circulatory disorder.  Although the Board notes that the 
Veteran is competent to report that he must soak and massage 
his feet, he is not competent to diagnosis a circulatory 
disorder or offer a medical opinion that such is related to 
his service or his service-connected diabetes mellitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the Board has considered the Veteran's claim that he 
experienced such symptoms of a circulatory disorder, the 
Court has held that a symptom alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  Service connection requires evidence 
that establishes that the Veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, without 
competent evidence of a circulatory disorder, service 
connection must be denied.  


ORDER

Entitlement to service connection for a circulatory 
disability, to include as secondary to service-connected 
diabetes mellitus type II, is denied.  
____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


